Citation Nr: 1019795	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-144 16	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral Athlete's 
foot.

2.  Entitlement to service connection for mental stress.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  In a December 2006 statement, the Veteran withdrew his 
appeal with respect to the issue of entitlement to service 
connection for mental stress. 

2.  The Veteran's currently-shown bilateral Athlete's foot is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to 
service connection for mental stress are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Athlete's foot was incurred in service.  38 U.S.C.A.  §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to the issue of entitlement to service 
connection for mental stress, the Veteran's December 2006 
written statement clearly indicates his desire to withdraw 
the appeal of this issue.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the issue of entitlement 
to service connection for mental stress.

Regarding the issue of entitlement to service connection for 
bilateral Athlete's foot, in this case, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he developed his currently-shown 
bilateral Athlete's foot during active military service.

The service treatment records show findings of Athlete's foot 
in February 1979 and January 1980, as well as a July 1979 
finding of foot fungus.
Post-service private medical records reflect diagnoses of 
fungal infection of the feet, foot rash, and onychomycosis 
(fungal nail infection) in April 1998, September 2000, and 
March 2005 respectively.  These records also reveal an April 
2001 diagnosis of chronic tinea pedis (Athlete's foot).  

In view of the findings of Athlete's foot in service, and a 
post-service finding of chronic tinea pedis, the Board finds 
that service connection for bilateral Athlete's foot is 
warranted.

ORDER

The appeal claiming entitlement to service connection for 
metal stress is dismissed.

Entitlement to service connection for bilateral Athlete's 
foot is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


